Citation Nr: 1602863	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  14-01 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) compensation benefits in the amount of $145,038.00, to include the issue of whether the underlying debt was validly created and whether the request for the waiver was received in a timely manner.


REPRESENTATION

Appellant represented by:	Barbara Bosler, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2013 determination of the Committee on Waiver and Compromises (Committee) of the Department of Veterans Affairs (VA) Debt Management Center (DMC) in St. Paul, Minnesota and a November 2013 statement of the case from the VA Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction of the case belongs to the RO in Detroit, Michigan.

In September 2015 a Board videoconference hearing was held before the undersigned.  A transcript of that hearing is of record.

As the Board determines, below, that the request for waiver must be considered to have been timely filed, the matters of entitlement to waiver of recovery of an overpayment of VA compensation benefits, to include the issue of whether the underlying debt was validly created, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Board is unable to conclude that the notice of the March 2012 creation of the $145,038.00 overpayment indebtedness was adequately provided to the Veteran more than 180 days prior to his March 2013 request for waiver of recovery of that debt.


CONCLUSION OF LAW

The Veteran's request for waiver of recovery of an overpayment of VA compensation benefits in the amount of $145,038.00 overpayment indebtedness was timely filed.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.963(b) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Timeliness of Waiver Application

A request for waiver of a debt, other than for loan guaranty, shall only be considered if made within 180 days following the date of a notice of the indebtedness to the debtor.  The 180-day period may be extended if the individual requesting waiver demonstrates to the Chairperson of the Committee that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b); 38 U.S.C.A. § 5302(a).

For the purposes of this analysis, "notice" means written notice sent to a claimant at his or her latest address of record.  38 C.F.R. § 3.1(q).

To determine whether any waiver request by the Veteran was timely, the Board must determine when the Veteran was properly provided notice of the indebtedness to the Veteran.

According to the evidence of the record, in March 2012, the VA Debt Management Center in St. Paul, Minnesota attempted to notify the Veteran of an overpayment indebtedness.  In March 2013 VA received the Veteran's request for waiver of recovery of that debt.

At the September 2015 Board hearing and in other statements the Veteran's representative has provided detailed argument asserting that the Veteran has sometimes been mistaken for another individual with a similar name that resulted in an error involving an outstanding felony warrant.  The Veteran and his attorney also argue that even routine correspondence involving similarly named individuals has also been the cause of confusion in this case.  While the AOJ has not had an opportunity to respond to these arguments, the Board notes that the arguments seem to be similar to those requested by the AOJ in the last paragraph of the REASONS AND BASES portion of the November 2013 statement of the case.  Further referencing the November 2013 statement of the case, the Board notes that the AOJ indicated that complete notice provided to the Veteran concerning this matter had not been completely error free.

At his September 2015 Board hearing, the Veteran did appear to acknowledge that it was possible that he had received notice concerning the VA overpayment matter and that he had subsequently taken such documents to a Veterans service organization.  Due to circumstances beyond his control at that time, including the death of a family member, the Veteran was unable to immediately deal with the VA materials and apparently believed that the service representative would handle his claim, to include the timely filing of any necessary documents.  Noting that the Veteran is service connected for posttraumatic stress disorder (PTSD) and is in receipt of a 100 percent rating for that disability, it appears quite likely that the Veteran's failure to file a timely waiver request may be due to extraordinary circumstances beyond his control and that he exercised due diligence in preserving his appellate rights.  As such, the criteria of the McCreary (McCreary v. Nicholson, 19 Vet. App. 324 (2005)) test have been met.

Based on the foregoing, the Board is unable to conclude that the notice of the March 2012 creation of the overpayment indebtedness was provided to the Veteran more than 180 days prior to his March 2013 request for waiver of recovery of that debt.  Accordingly, the Board finds that the Veteran's request for waiver of recovery of an overpayment of VA compensation benefits in the amount of $145,038.00 overpayment indebtedness was timely filed.
ORDER

The Veteran's request that his March 2013 claim for a waiver of recovery of an overpayment of VA compensation benefits in the amount of $145,038.00 overpayment indebtedness be found to be timely filed is granted.


REMAND

Given the Board's decision on the timeliness issue regarding the Veteran's request for waiver of recovery of the overpayment debt, the AOJ's Committee on Waivers and Compromise must consider the merits of the waiver request.  Before a decision can be made on whether the Veteran is entitled to waiver of recovery of an overpayment of VA pension benefits, however, it must first be determined whether or not the underlying debt in question was validly created.  Schaper v. Derwinski, 1 Vet. App. 430 (1991)(where the United States Court of Appeals for Veterans Claims (Court) held that it is improper ("arbitrary and capricious and an abuse of discretion") to adjudicate an application for waiver without first determining the lawfulness of the debt asserted).

At the September 2015 Board hearing the Veteran challenged the validity of the underlying debt in this case.  In addition, the Veteran's representative has asked for an accounting (audit) of how the debt was calculated.  At the September 2015 Board hearing and in other statements the Veteran's representative has provided detailed argument asserting that the Veteran has been mistaken for another individual with a similar name that resulted in an error involving an outstanding felony warrant.

As noted, in Schaper, the Court essentially held that appellate review of a waiver application cannot properly proceed before initial adjudication has addressed any challenge to the legal validity of the creation of the debt.  In this case, the Board finds that the Veteran has expressly challenged the legal validity of the creation of the debt in controversy, but that there has been no AOJ adjudication of this issue; the Board thus may not properly proceed at this time with appellate review of the application for waiver of that same debt.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a SSOC addressing the issue of whether the overpayment of VA pension benefits in this case was properly created.  The SSOC should include a comprehensive and understandable audit of all amounts paid to the Veteran.

2.  Following completion of the above, and if still appropriate, the AOJ should readjudicate the Veteran's claim seeking waiver of recovery of the overpayment.  If any element of the claim remains denied, the AOJ should issue an appropriate SSOC, and afford the Veteran and his representative (if any) opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


